Citation Nr: 1532010	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for degenerative joint disease, bilateral feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Whereas the primary basis of the record is the Veteran's paper claims file, there is incorporated into the record considerable additional evidence within the Veterans Benefit Management System (VBMS) as well as "Virtual VA" electronic databases.

Having reviewed this record, there are additional, unadjudicated matters to refer to the RO as the designated Agency of Original Jurisdiction (AOJ).  Several new claims were raised by December 2014 filings: entitlement to service connection for posttraumatic stress disorder (PTSD), including due to exposure to ionizing radiation; service connection for carpal tunnel syndrome; entitlement to an increased rating for bilateral hearing loss; petitions to reopen service connection for numerous claimed conditions (sleep apnea; right and left ankle disorders; high blood pressure; peripheral neuropathy of the bilateral upper extremities; right and left knee disorders); and moreover, entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  Then by March 2015 filing: entitlement to service connection for a back disorder; petition to reopen service connection for right and left knee disorders.  Then by July 2015 filing, entitlement to service connection for diabetes mellitus, type II, due to exposure to ionizing radiation. The foregoing issues are hereby referred to the AOJ for appropriate action.              38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds remand warranted, and is in accordance the contention laid out by the Veteran's representative; the notation of "pes cavus, mild" on in-service entrance examination effectively rebuts the presumption of soundness, thereby diverting the question to one of whether pre-existing foot pathology underwent permanent aggravation in service, and further which must be addressed by full inquiry into all relevant medical history, notwithstanding prior examination undergone to date.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current diagnosis and likely etiology of claimed bilateral foot disorder, diagnosed as degenerative joint disease of the feet.  The claims folder and electronic files must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should indicate whether the Veteran's           pre-existing pes cavus condition (as noted upon service entrance) underwent in-service aggravation (i.e., a permanent worsening in severity, not due to the natural disease process), resulting in a presently claimed bilateral foot disability.  In so doing, the examiner should take into account all pertinent documented injury from during service, to include a May 1979 right heel cut injury, and May 1982 treatment obtained for foot blisters.  Please also indicate having directly reviewed the findings of a prior VA Compensation and Pension examination of the feet conducted in June 2010 (though at that time addressing the issue of causation in terms of initial incurrence in service, rather than squarely in regard to aggravation of a pre-existing condition).  If there is no evidence currently of pes cavus, that should be explained, and to the extent there is other foot pathology, the etiology of that pathology should be set out, to include whether it is in any way related to the pes cavus.

A clear rationale should be stated for all conclusions reached. 

2. Then review the claims file.  If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

3. Thereafter, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

